Victory Energy Corporation 112 North Curry Street Carson City, Nevada 89703 September 30, 2008 Mr. Chris White United States Securities and Exchange Commission Mail Stop Washington, D.C. 20549 Re:Victory Energy Corporation Form 10-KSB/A for the fiscal year ended December 31, 2007 Filed April 18, 2008 - File No. 2-76219-NY Dear Mr. White, This letter is in response to your correspondence of September 3, 2008.The letter keys our responses to your comments and provides requested information as follows: Form 10-KSB/A for year ended
